
	

113 S852 IS: Veterans' Health Promotion Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 852
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To improve health care furnished by the Department of
		  Veterans Affairs by increasing access to complementary and alternative medicine
		  and other approaches to wellness and preventive care, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Health Promotion Act of
			 2013.
		2.Designation and
			 operation of centers of Innovation for complementary and alternative medicine
			 in health care research, education, and clinical activities
			(a)Designation and
			 operation of centers of innovationSubchapter II of chapter 73 of
			 title 38, United States Code, is amended by adding at the end the following new
			 section:
				
					7330B.Centers of
				innovation for complementary and alternative medicine in health care research,
				education, and clinical activities
						(a)Designation and
				operationThe Secretary, acting through the Director of the
				Office of Patient Centered Care for Cultural Transformation, shall designate
				and operate at least one center of innovation for complementary and alternative
				medicine in health research, education, and clinical activities in each
				Veterans Integrated Service Networks.
						(b)FunctionsThe
				functions of the centers of innovation designated and operated under subsection
				(a) are as follows:
							(1)To conduct
				research on the furnishing of complementary and alternative medicine in health
				care.
							(2)To develop
				specific models to be used by the Department in furnishing services to veterans
				consisting of complementary and alternative medicine.
							(3)To provide
				education and training for health care professionals of the Department
				on—
								(A)the furnishing of
				services consisting of complementary and alternative medicine to veterans;
				or
								(B)providing
				referrals to veterans for the receipt of such services.
								(4)To develop and
				implement innovative clinical activities and systems of care for the Department
				for the furnishing of services consisting of complementary and alternative
				medicine to veterans.
							(c)Geographic
				dispersionThe Secretary shall ensure that the centers designated
				and operated under this section are located at health care facilities that are
				geographically dispersed throughout the United States.
						(d)Funding(1)There is authorized to
				be appropriated to the Secretary such sums as may be necessary for the support
				of the research and education activities of the centers operated under this
				section.
							(2)Activities of clinical and scientific
				investigation at each center operated under this section—
								(A)shall be eligible to compete for the
				award of funding from funds appropriated for the Medical and Prosthetics
				Research Account; and
								(B)shall receive priority in the award of
				funding from such account to the extent that funds are awarded to projects for
				research on the care of rural veterans.
								(e)Complimentary
				and alternative medicine definedIn this section, the term
				complimentary and alternative medicine shall have the meaning
				given that term in regulations the Secretary shall prescribe for purposes of
				this section, which shall, to the degree practicable, be consistent with the
				meaning given such term by the Secretary of Health and Human
				Services.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7330A the
			 following new item:
				
					
						7330B. Centers of Innovation
				for complementary and alternative medicine in health care research, education,
				and clinical
				activities.
					
					.
			3.Pilot program on
			 establishment of complementary and alternative medicine centers within
			 Department of Veterans Affairs medical centers
			(a)Pilot program
			 requiredCommencing not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall carry out,
			 through the Office of Patient Centered Care and Cultural Transformation of the
			 Department of Veterans Affairs, a pilot program to assess the feasibility and
			 advisability of establishing complementary and alternative medicine centers
			 within Department medical centers to promote the use and integration of
			 complementary and alternative medicine services for mental health diagnoses and
			 pain management.
			(b)Duration of
			 programThe pilot program shall be carried out during the
			 three-year period beginning on the date of the commencement of the pilot
			 program.
			(c)Locations
				(1)In
			 generalThe Secretary shall carry out the pilot program by
			 establishing not fewer than 15 complementary and alternative medicine centers
			 in 15 separate Department medical centers as follows:
					(A)Five Department
			 medical centers designated by the Secretary as polytrauma centers.
					(B)Ten Department
			 medical centers not designated by Secretary as polytrauma centers.
					(2)ConsiderationsIn
			 selecting locations for the pilot program, the Secretary shall consider the
			 feasibility and advisability of selecting locations in—
					(A)rural
			 areas;
					(B)areas that are
			 not in close proximity to an active duty military installation; and
					(C)areas
			 representing different geographic locations, such as census tracts established
			 by the Bureau of the Census.
					(d)Provision of
			 servicesUnder the pilot program, the Secretary shall provide
			 covered services to covered veterans through the complementary and alternative
			 medicine centers established under subsection (c)(1).
			(e)Covered
			 veteransFor purposes of the pilot program, a covered veteran is
			 any veteran who has—
				(1)a mental health
			 condition diagnosed by a clinician of the Department; or
				(2)a pain condition
			 for which the veteran has received a pain management plan from a clinician of
			 the Department.
				(f)Covered
			 services
				(1)In
			 generalFor purposes of the pilot program, covered services are
			 services consisting of complementary or alternative medicine.
				(2)Administration
			 of servicesCovered services shall be administered under the
			 pilot program as follows:
					(A)Covered services
			 shall be administered by clinicians who exclusively provide services consisting
			 of complementary or alternative medicine.
					(B)Covered services
			 shall be included as part of the Patient Aligned Care Teams initiative of the
			 Office of Patient Care Services, Primary Care Program Office.
					(C)Covered services
			 shall be made available to both—
						(i)covered veterans
			 with mental health conditions or pain conditions described in subsection (e)
			 who have received traditional treatments from the Department for such
			 conditions; and
						(ii)covered veterans
			 with mental health conditions or pain conditions described in subsection (e)
			 who have not received traditional treatments from the Department for such
			 conditions.
						(g)Voluntary
			 participationThe participation of a veteran in the pilot program
			 shall be at the election of the veteran and in consultation with a clinician of
			 the Department.
			(h)Reports to
			 Congress
				(1)Quarterly
			 reportsNot later than 90 days after the date of the commencement
			 of the pilot program and not less frequently than once every 90 days thereafter
			 for the duration of the pilot program, the Secretary shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the efforts of the
			 Secretary to carry out the pilot program, including a description of the
			 outreach conducted by the Secretary to veterans and community organizations to
			 inform such organizations about the pilot program.
				(2)Final
			 report
					(A)In
			 generalNot later than 180 days after the completion of the pilot
			 program, the Secretary shall submit to the Committee on Veterans' Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the pilot program.
					(B)ContentsThe
			 report submitted under subparagraph (A) shall include the following:
						(i)The
			 findings and conclusions of the Secretary with respect to the pilot program,
			 including with respect to the utilization and efficacy of the complementary and
			 alternative medicine centers established under the pilot program.
						(ii)Such
			 recommendations for the continuation or expansion of the pilot program as the
			 Secretary considers appropriate.
						4.Pilot program on use
			 of wellness programs as complementary approach to mental health care for
			 veterans and family members of veterans
			(a)Pilot program
			 required
				(1)In
			 generalThe Secretary of Veterans Affairs shall carry out a pilot
			 program through the award of grants to public or private nonprofit entities to
			 assess the feasibility and advisability of using wellness programs to
			 complement the provision of mental health care to veterans and family members
			 eligible for counseling under section 1712A(a)(1)(C) of title 38, United States
			 Code.
				(2)Matters to be
			 addressedThe pilot program shall be carried out so as to assess
			 the following:
					(A)Means of
			 improving coordination between Federal, State, local, and community providers
			 of health care in the provision of mental health care to veterans and family
			 members described in paragraph (1).
					(B)Means of
			 enhancing outreach, and coordination of outreach, by and among providers of
			 health care referred to in subparagraph (A) on the mental health care services
			 available to veterans and family members described in paragraph (1).
					(C)Means of using
			 wellness programs of providers of health care referred to in subparagraph (A)
			 as complements to the provision by the Department of Veterans Affairs of mental
			 health care to veterans and family members described in paragraph (1).
					(D)Whether wellness
			 programs described in subparagraph (C) are effective in enhancing the quality
			 of life and well-being of veterans and family members described in paragraph
			 (1).
					(E)Whether wellness
			 programs described in subparagraph (C) are effective in increasing the
			 adherence of veterans described in paragraph (1) to the primary mental health
			 services provided such veterans by the Department.
					(F)Whether wellness
			 programs described in subparagraph (C) have an impact on the sense of wellbeing
			 of veterans described in paragraph (1) who receive primary mental health
			 services from the Department.
					(G)Whether wellness
			 programs described in subparagraph (C) are effective in encouraging veterans
			 receiving health care from the Department to adopt a more healthy
			 lifestyle.
					(b)DurationThe
			 Secretary shall carry out the pilot program for a period of three years
			 beginning on the date that is 90 days after the date of the enactment of this
			 Act.
			(c)LocationsThe
			 Secretary shall carry out the pilot program at facilities of the Department
			 providing mental health care services to veterans and family members described
			 in subsection (a)(1).
			(d)Grant
			 proposals
				(1)In
			 generalA public or private nonprofit entity seeking the award of
			 a grant under this section shall submit an application therefor to the
			 Secretary in such form and in such manner as the Secretary may require.
				(2)Application
			 contentsEach application submitted under paragraph (1) shall
			 include the following:
					(A)A plan to
			 coordinate activities under the pilot program, to the extent possible, with the
			 Federal, State, and local providers of services for veterans to enhance the
			 following:
						(i)Awareness by
			 veterans of benefits and health care services provided by the
			 Department.
						(ii)Outreach efforts
			 to increase the use by veterans of services provided by the Department.
						(iii)Educational
			 efforts to inform veterans of the benefits of a healthy and active
			 lifestyle.
						(B)A statement of
			 understanding from the entity submitting the application that, if selected,
			 such entity will be required to report to the Secretary periodically on
			 standardized data and other performance data necessary to evaluate individual
			 outcomes and to facilitate evaluations among entities participating in the
			 pilot program.
					(C)Other
			 requirements that the Secretary may prescribe.
					(e)Grant
			 uses
				(1)In
			 generalA public or private nonprofit entity awarded a grant
			 under this section shall use the award for purposes prescribed by the
			 Secretary.
				(2)Eligible
			 veterans and familyIn carrying out the purposes prescribed by
			 the Secretary in paragraph (1), a public or private nonprofit entity awarded a
			 grant under this section shall use the award to furnish services only to
			 individuals specified in section 1712A(a)(1)(C) of title 38, United States
			 Code.
				(f)Reports
				(1)Periodic
			 reports
					(A)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and every 180 days thereafter, the Secretary shall submit to
			 Congress a report on the pilot program.
					(B)Report
			 elementsEach report required by subparagraph (A) shall include
			 the following:
						(i)The
			 findings and conclusions of the Secretary with respect to the pilot program
			 during the 180-day period preceding the report.
						(ii)An
			 assessment of the benefits of the pilot program to veterans and their family
			 members during the 180-day period preceding the report.
						(2)Final
			 reportNot later than 180 days after the end of the pilot
			 program, the Secretary shall submit to Congress a report detailing the
			 recommendations of the Secretary as to the advisability of continuing or
			 expanding the pilot program.
				(g)Wellness
			 definedIn this section, the term wellness shall
			 have the meaning given that term in regulations prescribed by the
			 Secretary.
			5.Pilot program on
			 health promotion for overweight and obese veterans through support of fitness
			 center membership
			(a)Pilot program
			 requiredCommencing not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall, through the
			 National Center for Preventive Health, carry out a pilot program to assess the
			 feasibility and advisability of promoting health in covered veterans, including
			 achieving a healthy weight and reducing risks of chronic disease, through
			 support for fitness center membership.
			(b)Covered
			 veteransFor purposes of this section, a covered veteran is any
			 veteran who—
				(1)is determined by
			 a clinician of the Department of Veterans Affairs to be overweight or obese as
			 of the date of the commencement of the pilot program; and
				(2)resides in a
			 location that is more than 15 minutes driving distance from a fitness center at
			 a facility of the Department that would otherwise be available to the veteran
			 for at least eight hours per day during five or more days per week.
				(c)Duration of
			 pilot programThe pilot program shall be carried out during the
			 two-year period beginning on the date of the commencement of the pilot
			 program.
			(d)Locations
				(1)In
			 generalIn carrying out the pilot program, the Secretary shall
			 select—
					(A)not less than
			 five medical centers of the Department at which the Secretary shall cover the
			 full reasonable cost of a fitness center membership for covered veterans within
			 the catchment area of such centers; and
					(B)not less than
			 five medical centers of the Department at which the Secretary shall cover half
			 the reasonable cost of a fitness center membership for covered veterans within
			 the catchment area of such centers.
					(2)ConsiderationsIn
			 selecting locations for the pilot program, the Secretary shall consider the
			 feasibility and advisability of selecting locations in the following
			 areas:
					(A)Rural
			 areas.
					(B)Areas that are
			 not in close proximity to an active duty military installation.
					(C)Areas in
			 different geographic locations.
					(e)Participation
				(1)Maximum number
			 of participantsThe number of covered veterans who may
			 participate in the pilot program at a location selected under subsection (d)
			 may not exceed 100.
				(2)Voluntary
			 participationThe participation of a covered veteran in the pilot
			 program shall be at the election of the covered veteran in consultation with a
			 clinician of the Department.
				(f)Membership
			 payment
				(1)In
			 generalExcept as provided in paragraph (2), in carrying out the
			 pilot program, the Secretary shall pay the following:
					(A)The full
			 reasonable cost of a fitness center membership for covered veterans within the
			 catchment area of centers selected under subsection (b)(1)(A) who are
			 participating in the pilot program.
					(B)Half the
			 reasonable cost of a fitness center membership for covered veterans within the
			 catchment area of centers selected under subsection (b)(1)(B) who are
			 participating in the pilot program.
					(2)LimitationPayment
			 for a fitness center membership of a covered veteran may not exceed $50 per
			 month of membership.
				(g)Reports
				(1) Periodic
			 reportsNot later than 90 days after the date of the commencement
			 of the pilot program and not less frequently than once every 90 days
			 thereafter, the Secretary shall submit to the Committee on Veterans' Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on activities carried out to implement the pilot
			 program, including outreach activities to veterans and community
			 organizations.
				(2)Final
			 reportNot later than 180 days after the date of the completion
			 of the pilot program, the Secretary shall submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the pilot program detailing—
					(A)the findings and
			 conclusions of the Secretary as a result of the pilot program; and
					(B)recommendations
			 for the continuation or expansion of the pilot program.
					6.Pilot program on
			 health promotion for veterans through establishment of Department of Veterans
			 Affairs fitness facilities
			(a)Pilot program
			 requiredCommencing not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of promoting health in
			 covered veterans, including achieving a healthy weight, through establishment
			 of Department of Veterans Affairs fitness facilities.
			(b)Covered
			 veteransFor purposes of this section, a covered veteran is any
			 veteran who is enrolled in the system of annual patient enrollment established
			 and operated by the Secretary under section 1705 of title 38, United States
			 Code.
			(c)Duration of
			 pilot programThe pilot program shall be carried out during the
			 three-year period beginning on the date of the commencement of the pilot
			 program.
			(d)Locations
				(1)In
			 generalThe Secretary shall carry out the pilot program by
			 establishing fitness facilities in Department facilities as follows:
					(A)In not fewer than
			 five Department of Veterans Affairs medical centers selected by the Secretary
			 for purposes of the pilot program.
					(B)In not fewer than
			 five outpatient clinics of the Department selected by the Secretary for
			 purposes of the pilot program.
					(2)ConsiderationsIn
			 selecting locations for the pilot program, the Secretary shall consider the
			 feasibility and advisability of selecting locations in the following
			 areas:
					(A)Rural
			 areas.
					(B)Areas that are
			 not in close proximity to an active duty military installation.
					(C)Areas in
			 different geographic locations.
					(e)Limitation on
			 expensesIn establishing and supporting a fitness facility in a
			 facility of the Department under the pilot program, the Secretary may expend
			 amounts as follows:
				(1)For establishment
			 and support of a fitness facility in a Department of Veterans Affairs medical
			 center, not more than $60,000.
				(2)For establishment
			 and support of a fitness facility in an outpatient clinic of the Department,
			 not more than $40,000.
				(f)Renovations and
			 purchasesSubject to subsection (e), the Secretary may, in
			 carrying out the pilot program, make such renovations to physical facilities of
			 the Department and purchase such fitness equipment and supplies as the
			 Secretary considers appropriate for purposes of the pilot program.
			(g)Prohibition on
			 assessment of user feesThe Secretary may not assess a fee upon a
			 covered veteran for use of a fitness facility established under the pilot
			 program.
			(h)Voluntary
			 participationThe participation of a covered veteran in the pilot
			 program shall be at the election of the covered veteran.
			(i)Reports
				(1)Periodic
			 reportsNot later than 90 days after the date of the commencement
			 of the pilot program and not less frequently than once every 90 days
			 thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of
			 the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on activities carried out to implement the pilot
			 program, including outreach activities to veterans and community
			 organizations.
				(2)Final
			 reportNot later than 180 days after the date of the completion
			 of the pilot program, the Secretary shall submit to the Committee on Veterans’
			 Affairs of the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the pilot program detailing—
					(A)the findings and
			 conclusions of the Secretary as a result of the pilot program; and
					(B)recommendations
			 for the continuation or expansion of the pilot program.
					7.Study of
			 barriers encountered by veterans in receiving complementary and alternative
			 medicine from Department of Veterans Affairs
			(a)Study
			 requiredThe Secretary of Veterans Affairs shall conduct a
			 comprehensive study of the barriers encountered by veterans in receiving
			 complementary and alternative medicine from the Department of Veterans Affairs.
			 In conducting the study, the Secretary shall—
				(1)survey veterans
			 who seek or receive hospital care or medical services furnished by the
			 Department, as well as veterans who do not seek or receive such care or
			 services;
				(2)administer the
			 survey to a representative sample of veterans from each Veterans Integrated
			 Service Network; and
				(3)ensure that the
			 sample of veterans surveyed is of sufficient size for the study results to be
			 statistically significant.
				(b)Elements of
			 studyIn conducting the study required by subsection (a), the
			 Secretary shall study the following:
				(1)The perceived
			 barriers associated with obtaining complementary and alternative medicine
			 services from the Department.
				(2)The satisfaction
			 of veterans with complementary and alternative medicine in primary care.
				(3)The degree to
			 which veterans are aware of eligibility requirements for, and the scope of
			 services available under, complementary and alternative medicine furnished by
			 the Department.
				(4)The effectiveness
			 of outreach to veterans on the availability of complementary and alternative
			 medicine for veterans.
				(5)Such other
			 barriers as the Secretary considers appropriate.
				(c)Discharge by
			 contractThe Secretary shall
			 enter into a contract with a qualified independent entity or organization to
			 carry out the study required by this section.
			(d)Mandatory
			 review of data by certain Department divisions
				(1)In
			 generalThe Secretary shall ensure that the head of each division
			 of the Department specified in paragraph (2) reviews the results of the study
			 conducted under this section. The head of each such division shall submit
			 findings with respect to the study to the Under Secretary for Health and to
			 other pertinent program offices within the Department with responsibilities
			 relating to health care services for veterans.
				(2)Specified
			 divisionsThe divisions of the Department specified in this
			 paragraph are the following:
					(A)The centers for
			 innovation established under section 7330B of title 38, United States Code, as
			 added by section 2.
					(B)The Health
			 Services Research and Development Service Scientific Merit Review Board.
					(e)Reports
				(1)Report on
			 implementationNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 status of the implementation of this section.
				(2)Report on
			 study
					(A)In
			 generalNot later than 45 days after the date of the completion
			 of the study, the Secretary shall submit to Congress a report on the study
			 required by subsection (a).
					(B)ContentsThe
			 report required by subparagraph (A) shall include the following:
						(i)Recommendations
			 for such administrative and legislative proposals and actions as the Secretary
			 considers appropriate.
						(ii)The findings of
			 the head of each division of the Department specified under subsection (d)(2)
			 and of the Under Secretary for Health.
						(f)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary $2,000,000 to carry out this section.
			8.Complimentary
			 and alternative medicine definedIn this Act, the term complimentary
			 and alternative medicine shall have the meaning given such term under
			 section 7330B of title 38, United States Code, as added by section 2.
		
